Title: To Thomas Jefferson from Antoine Louis Claude Destutt de Tracy, 8 January 1824
From: Tracy, Antoine Louis Claude Destutt de
To: Jefferson, Thomas


                            Monsieur
                            
                                Paris
                                8 Janvier 1824!
                        Recevoir une marque de Souvenir de votre part est toujours un vrai bonheur pour moi.  j’y suis d’autant plus sensible en ce moment que j’en etais privé depuis longtems.  La derniere de vos Cheres lettres que j’aye reçue est celle du 26 Xbre 1820 qui repondait à la mienne du 10 mars 1819 et qui S’est croisée avec une autre de moi du 24 9bre 1820.  Vous voyez, Monsieur, par mon exactitude à Conserver ces dates malgré la perte presqu’entiere de ma memoire combien cette correspondance m’est precieuse.Dans ce long intervalle de tems, je me suis bien Souvent et bien soigneusement informé de vos nouvelles.  j’ai appris avec un grand chagrin vos souffrances et le cruel accident que vous avez eprouvé; et je me rejouis que maintenant votre santé soit meilleure.  Conservez vous longtems, Monsieur, pour le bonheur de vos concitoyens et pour celui de tous ceux qui vous aiment et vous admirent, c’est à Dire de tous les hommes bons et eclairés qui existent dans les Deux mondes.Vous êtes trop bon d’attacher quelqu’importance à mon commentaire sur l’esprit des Loix.  je ne l’estime que parce que vous l’approuvez et le protegez.  quand on le reimprimera chez vous, je desire que ce soit d’après l’edition à la tete de laquelle est mon nom et que j’ai eu l’honneur de vous envoyer, et je le desire non seulement parcequ’il est alteré dans l’edition de Liege, mais encore parce que dans la mienne il se trouve a la fin du chapitre second du livre onze deux notes auxquelles je vous avoue que j’attache beaucoup d’importance, et encore à cause qu’il est suivi du petit ecrit intitulé: quels sont les moyens de fonder la morale d’un peuple.  quant à L’angleterre malgré qu’on m’en ait dit je suis très persuadé qu’il n’y sera jamais publié.  Ce n’est pas que ce petit ouvrage contienne rien contre la religion et les Lois, mais il y a trop de choses contre les prêtres et les Rois pour qu’il plaise dans ces pays soi disant philosophe et libre.  cependant il est traduit en allemand, en Italien, en Espagnol et se vend publiquement à Paris, ce qui à mon Sens montre l’esprit de ces nations, si ce n’est pas celui de leurs gouvernemens.Pour mon petit Traité d’Economie Politique je suis charmé S’il peut Seconder vos bonnes intentions et etre de quelque utilité dans l’excellent etablissement qui vous devra sa fondation.  je crois bien qu’il vaut un peu mieux que ce que j’ai dit sur cette matière dans le commentaire parce que le sujet y est traité methodiquement et didactiquement et non pas par occasion et à mesure que les idées se presentaient à l’esprit de Montesquieu.  mais je vous avoue qu’a mes yeux le principal merite de cette 4eme partie de mon Ideologie (Si elle en a un quelconque) est d’etre la suite des trois premieres.  je ne crains pas de vous dire que c’est à ces trois premieres que j’attache quelqu’importance.  Il me semble qu’avant d’etudier un sujet quelconque il faut s’être bien rendu compte des moyens que nous avons de connaître quoique ce soit.  Or, c’est à quoi on ne peut parvenir que par l’examen de la formation de nos idées, de leur expression et de leur deduction.  C’est là ce me semble la seule vraie logique et c’est ce qu’a fait Don Juan Juste Garcia deputé aux Cortès qui m’a fait l’honneur de me traduire en 1821, et qui intitule son ouvrage: Elementas de verdadera Logica.  C’est ce que n’a fait aucun logicien jusqu’à present.  ils se sont tous bornés à donner des regles pour tirer des consequences des principes generaux mais ils n’ont jamais dit comment on arrivait a ces principes generaux et comment on pouvait savoir et montrer pourquoi ils sont vrais ou faux.  C’est là Sans doute  un ouvrage bien important qui manque dans toutes les langues ou du moins dans toutes celles qui me sont connues.  je voudrais bien que ce mieux fut moins imparfait, mais tel qu’il est je desirerais passionnement qu’il fut traduit dans votre pays.  cela me ferait esperer que bientôt il en naitrait un meilleur sur le même sujet; et c’est là le plus grand Succès que puisse desirer un homme qui veut Sincerement le bien et l’avancement de l’esprit humain.Quant à l’espoir d’achever mon Ideologie et de remplir le plan que j’ai osé en tracer a la fin de mon 3ème Volume je ne puis le Conserver.  mes yeux sont perdus pour jamais et me servent à peine a me Conduire.  ma memoire est egalement perdue et toutes mes autres facultés extremement affaiblies.  Je ne peux plus faire que vegeter.  mon bonheur est de revivre dans mes enfans et mes petits enfans et de penser que j’ai quelque part dans votre souvenir.  Cet etat me fait desirer encore plus vivement que si l’on reimprime mon 4eme Volume on y ajoute le second chapitre du Cinquieme qui traite de l’Amour dont je vous ai envoyé le manuscrit dans ma lettre du 22 fevrier 1821.  C’est un exemple de la maniere dont je me proposais de traiter successivement toutes nos passions bonnes ou mauvaises, bienveillantes ou malveillantes.  C’est là suivant moi en quoi devrait consister un traité de morale et c’est ainsi que je voulais le faire.  je n’ai pas fait imprimer à Paris ce Chapitre de l’amour parcequ’on n’aime pas à repandre autour de soi le secret de son Cœur.  mais je l’ai laissé inserer dans la traduction Italienne et il me semble qu’il a été approuvé.Je ne Vous reparlerai pas aujourd’hui de mon petit Volume intitulé Principes Logiques qui pourrait ce me semble, servir de Cahier pour un Cours dans un College.  toutefois je ne voudrais pas que l’on crut qu’il dispense de lire les trois Volumes dont il n’est guère que l’extrait.Je ne vous ai deja que trop parlé de moi et de mes faibles écrits.quant au pauvre Dandolo, il n’aura point l’honneur de vous voir et je l’en plains il
a été rappellé à Milan par le gouvernement autrichien sous peine de Confiscation de tous
ses biens et je crains fort que son obeissance à cet ordre ne soit recompensé par un emprisonnement.  Ce triste sujet me ramène naturellement a la Cruelle politique qui domine en ce moment en Europe.  mais elle me fait trop de peine pour que je m’y arrete et d’ailleurs je ne pourrais rien vous en dire que vous ne sachiez mieux que moi.  je fixe mes regards avec plus de satisfaction sur votre hemisphere et surtout sur l’admirable discours que votre President vient de faire au Congrès.  il est par là l’exemple que devraient suivre les Chefs de toutes les nations.  on veut nous persuader ici que ce meme homme au mepris de l’illustre exemple que vous avez donné au monde songe à se faire reelire encore pour quatre années.  je ne puis le croire et j’ose me flatter que s’il faisait une si honteuse démarche, la sagesse de votre nation la rendrait inutile.  fasse le Ciel, Monsieur, qu’elle suive toujours vos inspirations.  Tels sont mes vœux Sincères.  Agreez en je vous prie l’assurance ainsi que celle de mon profond respect et de mon inviolable attachement
                            TracyP.	S.  Je ne puis vous quitter, Monsieur, sans vous dire ce qui fait la consolation 
de mes chagrins.  C’est que avec quelque fureur que tous les gouvernemens de l’Europe 
se declarent contre les idées liberales, la raison fait chaque jour de nouveaux progrès et se repand toujours davantage dans toutes les nations surtout parmi les jeunes gens, en sorte qu’il est impossible que plutot ou plus tard l’opinion publique ne devienne pas la plus forte partout.  mais Dieu seul sait si cette opposition de deux principes ne produira pas quelque jour de grands troubles. Editors’ Translation
                            Sir
                            
                                Paris
                                January 8, 1824!
                        To receive a mark of regards from you is always truly a source of happiness for me.  I am all the more sensitive to it right now for having been deprived of it for a long time.  The last one of your Dear letters that I have received is the one dated Xber 26, 1820, which was a reply to mine dated March 10, 1819, and crossed another one of mine dated Gber 24, 1820.  You see, Sir, through my accuracy in Remembering these dates despite my almost complete loss of memory, how precious this correspondence is to me.During this lengthy interval of time, I have often and very carefully inquired about news of you.  I found out with much grief about your sufferings and the cruel accident you suffered; and I rejoice now in knowing that your health is better.  Conserve yourself for a long time, Sir, for the happiness of your fellow citizens and the happiness of everyone who loves and admires you, that is to Say all good and enlightened men who live in the Two worlds.You are too kind to give some importance to my commentary on the spirit of Laws.  I value it only because you approve and protect it.  when it is printed again in your country, I wish it to be in accordance with the edition at the head of which is my name and that I have had the honor of sending to you, and I wish this not only because it [the Commentary] is altered in the Liege edition, but also because in my edition can be found at the end of the second chapter of the book eleven two notes to which I confess I give much importance, and also because it is followed by a small piece entitled: what are the ways of founding the morality of a people.  as for England, despite what I was told, I am convinced that it will never be published there.  It is not that this short book contains anything against religion or Laws, but there are too many things in it against priests and Kings for it to be pleasing in these countries so called philosophical and free.  however, it is translated in German, in Italian, in Spanish, and is sold publicly in Paris, which in my opinion shows the spirit of these nations, if not the spirit of their governments.For my little Treatise on Economy, I am delighted if it can support your good intentions and be of some use in the excellent establishment that will owe you its foundation.  I do believe it is worth a little more than what I have said on this matter in the commentary because the topic is treated systematically and didactically and not randomly and as the ideas came to Montesquieu mind.  but I confess to you that in my eyes the principal merit of this 4th part of my Ideology (If it has any merit at all) is to be the continuation of the first three ones.  I am not afraid of telling you that it is to these first three that I attach some importance.  It seems to me that before studying any subject, one must have understood the means we have of knowing anything.  Well, one can achieve this only through the examination of the formation of our ideas, their expression, and their deduction.  It seems to me that this is the only true logic and this is what has done Don Juan Juste Garcia, deputy in the Cortès, who did me the honor of translating me in 1821, and who gave to his book the title: Elementas de verdadera Logica .  This is what no logician had done until now.  They all have limited themselves to giving rules to draw consequences from the general principles, but they have never said how one arrived to these general principles and how one could know and demonstrate why they are true or false.  It is without a doubt a book that is lacking in all languages or at least in all the ones known by me.  I would very much like this improvement to be less imperfect, but such as it is, I passionately wish it to be translated in your country.  this makes me hope that soon, another one would be created on the same topic; and this is the greatest success that can desire a man who sincerely wants the human mind to go forward.As to the hope I had of finishing my Ideology and of filling in the outline I had dared sketch at the end of my 3rd Volume, I cannot Keep it.  my eyes are lost for ever and hardly serve me to get around.  my memory is also lost and all my other faculties are much weakened.  I can only vegetate.  my happiness is to live again through my children and my grand children and to think that I have a small part in your regards.  This state makes me with even more strongly that if my 4th Volume is printed again, the second chapter of the Fifth which deals with Love , of which I had sent you the manuscript in my letter dated February 22, 1821, will be added to it.  It is an example of the way in which I proposed to deal successively with all our passions, good or bad, benevolent or malevolent.  This is, according to me, in what should consist a treatise on morality, and this is how I intended to do it.  I did not have this Chapter on love printed in Paris, because one does not like to disseminate the secrets of one’s Heart.  but I let it be inserted in the Italian translation and it seems to me that it met with approval.Today I will not mention again my small Volume entitled Principles of Logic , which could, it seems to me, serve as a Textbook for a Course in a Secondary School; however, I would not want people to think that it could exempt one from reading the three Volumes of which it is just an excerpt.I have already talked too much about myself and my feeble books.As for the poor Dandolo, he will not have the honor of seeing you, and I pity him for it.  He was recalled to Milan by the Austrian government under pain of Confiscation of all his possessions, and I much fear that his obedience to this order will be rewarded by imprisonment.  This sad topic naturally brings me back to the Cruel politics which dominates in Europe at the moment.  but it saddens me too much to dwell on it, and anyway I could not say anything to you about it that you do not know better than I do.  I set my sights with more satisfaction on your hemisphere and above all on the admirable speech your President just delivered to Congress.  With this he is the example that the Heads of all nations should follow.  here they want to persuade us that this same man, in contempt of the illustrious example you have given to the world, is thinking of having himself re-elected again for another four years.  I cannot believe it, and I dare to flatter myself that if he were to take such a shameful step, the wisdom of your nation would render it useless.  may the Heavens, Sir, make this wisdom always follow your inspirations.  Such are my sincere wishes.  Please accept the assurance of these wishes as well as the assurance of my profound respect and my inviolable attachment.
                            TracyP.	S.  I cannot leave you, Sir, without telling you what consoles me of my grief.  
It is that, with whatever furor all the governments of Europe declare themselves to be against liberal ideas, reason makes new progress every day and spreads ever farther in all nations, especially among young people, so that it is impossible that sooner or later public 
opinion will not become stronger everywhere.  but only God knows if this conflict of two 
principles will not produce great troubles someday.